DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the preliminary amendment filed 9/18/2021.  As directed by the amendment, claim 1 have been cancelled, and claims 2-30 have been added. As such, claims 2-30 are pending in the instant application.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Bowen on 1/26/2022.

The application has been amended as follows: 

Amended claim 2 as follows:
A mask system comprising: 
a cushion module comprising: 
 a nasal bridge region of the patient's face when in use, the cushion including a concertina section provided in a nasal bridge region of the cushion, the concertina section including one or more folds that provide a degree of flexibility or movement to the cushion, and 
a frame connected to the cushion and forming a breathing chamber, the frame constructed from a more rigid material than the cushion, and the frame including a circular frame opening configured to in-use allow a flow of breathable gas into the breathing chamber; 
a shroud module constructed from a more rigid material than the cushion and including a circular opening, the shroud module including a forehead support, and the shroud module including headgear connectors, wherein an underside of the shroud module faces the breathing chamber and includes , the protrusion being spaced inboard of an outer edge of the shroud module and extending towards the breathing chamber when received within the slot, an exterior of the shroud module structured to cover the protrusion and the slot when the protrusion is received in the slot; 
headgear for holding the cushion module in a sealing position in order to enable the flow of breathable gas at positive pressure to be delivered to the patient's airways, the headgear including a pair of upper straps adapted to contact the patient's head superior to the patient's ears and a pair of lower straps adapted to contact the patient's head inferior to the 
an elbow module constructed from a more rigid material than the cushion, the elbow module comprising: 
a first end being rotatably engaged with the shroud module to allow for 360° of relative rotation between the elbow module and the shroud module, and -2- 3124418NG et al.Atty Docket No.: PTB-4398-2287 Appl. No. 17/474,317
a second end adapted to be connected to an air delivery tube to deliver breathable gas to the patient.

Claim 6, line 1, after ‘oriented’ inserted ---relative to an axis through the circular frame opening---
Claim 6, line 2, amended to read ‘direct
Claim 12, line 1, amended to read ‘include
Claim 14, line 1, after ‘wherein’ inserted ---the---
Claim 19, line 1, amended to read ‘wherein the shroud is non-rotatably mounted’
Claim 19, line 2, deleted “with a tight, conforming fit”
Claim 21, line 9, after ‘material’ inserted ---and---
Claim 23, line14, after ‘material’ inserted ---and---
Claim 24, line 1, deleted “22” and inserted ---23---
Claim 25, line 2, amended to read ‘claim
Amended claim 26 as follows:
A mask system comprising: 
a cushion module comprising: 
 a nasal bridge region of the patient's face when in use, and 
a frame connected to the cushion and forming a breathing chamber, the frame constructed from a more rigid material than the cushion, and the frame including a frame opening configured to in-use allow a flow of breathable gas into the breathing chamber; 
a shroud module constructed from a more rigid material than the cushion and including a shroud opening, the shroud module including a forehead support, and the shroud module including headgear connectors, wherein an underside of the shroud module faces the breathing chamber and includes , the protrusion being spaced inboard of an outer edge of the shroud module and extending towards the breathing chamber when received within the slot, an exterior of the shroud module structured to cover the protrusion and the slot when the protrusion is received in the slot; -6- 3124418NG et al.Atty Docket No.: PTB-4398-2287 Appl. No. 17/474,317 
headgear for holding the cushion module in a sealing position in order to enable the flow of breathable gas at positive pressure to be delivered to the patient's airways, the headgear including a pair of upper straps adapted to contact the patient's head superior to the patient's ears and a pair of lower straps adapted to contact the patient's head inferior to the patient's ears, the pair of upper straps and the pair of lower straps removably connected to the shroud module; and 
an elbow module comprising: 
engaged with the shroud module to allow for 360° of relative rotation between the elbow module and the shroud module, and 
a second end adapted to be connected to an air delivery tube to deliver breathable gas to the patient.
	
Claim 27, line 12, after ‘material’ inserted ---and---
Claim 29, line 18, after ‘material’ inserted ---and---

Allowable Subject Matter
Claims 2-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of D’Sousa et al. (WO 2007/041751 A1; Fig. 5) and McAuley et al. (US 2007/0062536 A1; Fig. 2) teach means for connecting a shroud to an underlying frame that include a projection on an underside of the shroud that is to be received within a slot on the frame, but in both instances, the slot is positioned such that the protrusion, when in the slot, extends along the side/parallel to the breathing chamber and the slot is not covered by an exterior of the shroud, and while Berthon-Jones et al. (US 2006/0118117 A1; Fig. 51) teaches shroud-frame connection means including a protrusion and a corresponding opening/slot that are spaced towards the center of the interface rather than the sides, there is no motivation to reverse the positions of the protrusion and opening/slot and ensure that the protrusion and opening/slot are covered by an exterior of the shroud, because then releasing the connection between the two would be rendered unnecessarily difficult. Accordingly, claims 2 and 26 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785